Exhibit 10.69
NYMAGIC, INC.
AMENDED AND RESTATED VOTING AGREEMENT
AMENDED AND RESTATED VOTING AGREEMENT (this “Agreement”) dated as of October 15,
2008 by and among (i) MARK W. BLACKMAN, (ii) LIONSHEAD INVESTMENTS, LLC
(“Lionshead Investments”), ROBERT G. SIMSES (formerly the “Tollefson Trustee”
and hereinafter, the “Louise Blackman Trustee”) as trustee of the Louise B.
Tollefson 2000 Florida Intangible Tax Trust and as trustee of the Louise B.
Blackman Tollefson Family Foundation, (the “Participating Shareholders”); and
(iv) MARINER PARTNERS, INC. (“Mariner”).
WHEREAS, the Participating Shareholders (including Lionshead Investments, which
was then known as Blackman Investments, LLC) and Mariner, together with John N.
Blackman, Jr. (the “Blackman Trustee”) as trustee of the Blackman Charitable
Remainder Trust (the “Blackman Co-Trust”), Kathleen Blackman as co-trustee with
the Blackman Trustee of the Blackman Co-Trust, and Robert G. Simses and First
Union National Bank (now Wachovia Bank, N.A.) as co-trustees of the Louise B.
Tollefson Charitable Lead Annuity Trust (the “CLAT”) and the Bennett L.
Tollefson Charitable Lead Unitrust (the “CLUT”) entered into a certain voting
agreement dated February 20, 2002, which voting agreement was amended on
March 1, 2002 and further amended by Amendment No. 2 on January 27, 2003,
Amendment No. 3 on March 12, 2003 and Amendment No. 4 on February 24, 2004 (the
“Voting Agreement”);
WHEREAS, the CLAT and the CLUT, with the approval of, and waivers granted by,
Mariner pursuant to the Voting Agreement transferred all of their respective
shares of NYMAGIC, INC. (the “Corporation”) so that they are no longer subject
to the Voting Agreement;
WHEREAS, the parties do not deem it necessary to include the Blackman Co-Trust
as a party to this Agreement;
WHEREAS, notwithstanding that the CLAT and the CLUT are no longer subject to the
Voting Agreement and that the parties no longer deem it necessary to include the
Blackman Co-Trust as a party to this Agreement, the Participating Shareholders
continue to believe that it is advisable and in the best interests of the
Corporation and the shareholders thereof to have a voting agreement in order to
(i) secure continuity and stability of policy and management of the Corporation
with the advice and assistance of Mariner, and (ii) induce Mariner to enter into
an advisory relationship with the Corporation, by acting together with respect
to the voting on or consenting to certain matters that may be acted upon by the
holders of common stock of the Corporation; and,
WHEREAS, the parties hereto desire to amend and restate the Voting Agreement as
provided for herein.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I. PARTICIPATING SHAREHOLDERS; REPRESENTATIONS; ETC:

(A)   The Participating Shareholders are:

  (i)   Mark W. Blackman;     (ii)   Lionshead Investments; and     (iii)   The
Louise Blackman Trustee as sole trustee of the Louise B. Tollefson 2000 Florida
Intangible Tax Trust dated December 12, 2000 and the Louise B. Blackman
Tollefson Family Foundation dated March 24, 1998 (such trusts being
collectively, the “Louise Blackman Trusts”).

(B)   Voting. With regard to any provision of this Agreement allowing for, or
requiring, the vote of the Participating Shareholders, each Participating
Shareholder shall have one vote.   (C)   Representations. Each Participating
Shareholder represents and warrants to Mariner as follows, but only as to
himself or itself, as applicable:

  (i)   Ownership of Shares. Each of Mark W. Blackman and Lionshead Investments
is the record holder and beneficial owner and the Louise Blackman Trustee is the
record and legal holder of that number of Voting Shares (as hereinafter defined)
listed opposite each such Participating Shareholder’s name in Article II hereof
which at the date hereof, and at all times up until the Termination Date (as
hereinafter defined) will be free and clear of any liens, claims, options,
charges or other encumbrances, except as permitted herein.     (ii)  
Authorization. The execution, delivery and performance by each Participating
Shareholder of this Agreement and the consummation by each Participating
Shareholder of the transactions contemplated hereby are within the powers of
each Participating Shareholder. This Agreement constitutes a legal, valid and
binding Agreement of each Participating Shareholder.     (iii)   No Other Voting
Agreement. Other than as set forth herein, none of the Voting Shares is subject
to any voting trust or other agreement, document or arrangement with respect to
the voting of such Voting Shares and no Participating Shareholder shall enter
into any such trust, agreement or arrangement during the term of this Agreement.

(D)   Dividends. Dividends and the proceeds from any sale or other distribution
of any Voting Shares shall be paid or distributed to the applicable
Participating Shareholder as if this Agreement did not exist.

ARTICLE II. SHARES SUBJECT TO THIS AGREEMENT:
The following are shares of common stock of the Corporation are subject to the
terms of this Agreement (collectively, the “Voting Shares”):

(A)   225,000 Shares of NYMAGIC, INC. for which Mark W. Blackman has sole voting
power;   (B)   225,000 Shares of NYMAGIC, INC. for which Lionshead Investments
has sole voting power; and   (C)   861,409 Shares of NYMAGIC, INC. held by the
Florida Intangible Tax Trust and 38,591 shares held by the Louise B. Blackman
Tollefson Family Foundation (the “Louise Blackman Shares”).

 

2



--------------------------------------------------------------------------------



 



ARTICLE III. RIGHTS AND POWERS OF MARINER:

(A)   Except as provided in clause (B) below and Article IV, the Participating
Shareholders hereby irrevocably authorize Mariner, with (and only with) the
written approval of two of the three Participating Shareholders, to exercise all
of the rights of a shareholder of the Corporation and to vote the Voting Shares
at all meetings of shareholders, including all adjournments thereof and on every
action or approval by written consent of the shareholders of the Corporation in
the manner contemplated herein. Subject to clause (B) below, in the event that
two of the three Participating Shareholders fail to approve any vote by Mariner
on any matter, Mariner shall not vote on such matter, and Mariner’s non-voting
will not entitle any Participating Shareholder to instead vote his or its Voting
Shares on that matter.  

(B)   Notwithstanding the provisions of clause (A) above or any other provision
of this Agreement, Mariner shall have no right to vote on or consent to (a) the
merger or consolidation of the Corporation into or with another corporation,
(b) the sale of all or substantially all of its assets, (c) its dissolution
and/or liquidation, or (d) any recapitalization or stock offering of the
Corporation, unless two of the three Participating Shareholders shall have
consented thereto in writing. In the event that two of the three Participating
Shareholders fail to approve any vote by Mariner on any matter referred to in
this clause (B), Mariner shall not vote on such matter and instead each
Participating Shareholder may vote his or its Voting Shares on that matter.  
(C)   Notices. Mariner shall have the right to receive notices of all meetings
of the board of directors of the Corporation (the “Board”) and of the
shareholders of the Corporation.   (D)   Irrevocable Proxy. By entering into
this Agreement and subject to the terms hereof each Participating Shareholder
hereby grants, subject to the provisions of (A) and (B) above, an irrevocable
proxy and power of attorney appointing Mariner as such Participating
Shareholder’s attorney-in-fact and proxy, with full power of substitution, for
and in such Participating Shareholder’s name, to vote, express, consent or
dissent, or otherwise to utilize such voting power in the manner contemplated by
the parties to this Agreement and to carry out the intent of such parties as
Mariner deems proper with respect to the Voting Shares and the operation of the
Corporation. The proxy granted by each Participating Shareholder pursuant to
this Article III is irrevocable and is granted in consideration of Mariner
entering into this Agreement and becoming an advisor to the Corporation. The
proxy granted by each Participating Shareholder shall be revoked on the
Termination Date.   (E)   No Revocation. The voting agreements contained herein
are coupled with an interest and may not be revoked, except by an amendment,
modification or termination effected in accordance with Articles VII or VIII
herein.   (F)   Limitation of Liability. Mariner will exercise its best judgment
in exercising the rights and powers and in performing the duties and obligations
of a shareholder of the Corporation as set forth in this Agreement. Mariner
shall have no liability hereunder except for its gross negligence and/or willful
misconduct, which shall have caused direct, substantial and provable damage to
the Corporation.

 

3



--------------------------------------------------------------------------------



 



ARTICLE IV. NOMINATION OF DIRECTORS:

(A)   The Participating Shareholders and Mariner acknowledge the benefits of a
Board nominated with the knowledge, experience and talents of both the
Participating Shareholders and Mariner.   (B)   Mariner shall be entitled to
nominate four (4) candidates for election to the Board; Robert G. Simses shall
be entitled to nominate two (2) candidates for election to the Board, including
himself; Mark W. Blackman shall be entitled to nominate one (1) candidate for
election to the Board and Lionshead Investments shall be entitled to nominate
one (1) candidate for election to the Board, provided that one of the candidates
nominated to the Board by Robert G. Simses and each of the candidates nominated
to the Board by Mark W. Blackman and Lionshead Investments shall qualify as
Independent Directors in accordance with the Rules of the New York Stock
Exchange and all other applicable laws and regulations that may be enacted from
time to time; and, the Chief Executive Officer of NYMAGIC, INC. shall be
entitled to nominate three (3) directors for election to the Board, all of whom
shall be Independent Directors, as described in this Article IV(B), for a total
of eleven directors.       The Participating Shareholders shall, consistent with
director fiduciary duties, cause their nominees to vote for one of the Mariner
nominated members of the Board, as designated by Mariner as Chairman of each
meeting. If any of Robert G. Simses, Mark W. Blackman, or Lionshead Investments
does not nominate a candidate for the Board as authorized under this Article IV
(B), Mariner may instead nominate a number of candidates equal to the number not
nominated by these individuals.   (C)   Provided that the candidates of the
Participating Shareholders would not be legally disqualified from serving as
directors of the Corporation, Mariner agrees to vote the Voting Shares in favor
of the election of such candidates or any successor or replacement candidates
nominated by the Participating Shareholders.   (D)   Subject to the provisions
of the Corporation’s By-laws, any Participating Shareholder entitled under this
Article IV to designate any director or successor director may, acting
reasonably, replace any director nominated by him at any time and from time to
time with or without cause, provided that any replacement director complies with
the provisions of Article IV (B).

ARTICLE V. COMPENSATION:
Members of the Board nominated by Mariner shall have the right to receive
compensation paid by the Corporation at any time or from time to time to members
of the Board, including without limitation, any salary, fees, expenses, pension
or other benefits or emoluments and any amounts due under any directors’
liability policy held by Mariner or the Corporation on behalf of the members of
the Board.

 

4



--------------------------------------------------------------------------------



 



ARTICLE VI. PURCHASE OPTION AGREEMENT:

(A)   Mariner shall have the right to purchase at any time and from time to time
up to 1,350,000 shares of the Corporation from the Participating Shareholders in
the amounts set forth below opposite each such Participating Shareholder’s name
(that right, the “Option”; those shares, the “Option Shares”), at the option
price set forth in (B) below (the “Option Price”):

  (1)   Mark W. Blackman — 225,000 Shares;     (2)   Lionshead Investments —
225,000 Shares;     (3)   the Louise Blackman Trustee — 900,000 Louise Blackman
Shares, provided that the Louise Blackman Trustee shall have the sole power to
determine the number of shares to be provided by either of the Louise Blackman
Trusts.

(B)   The Option Price shall be as follows:

                             
From
  September 12, 2005   to   November 14, 2005       $ 22.50      
From
  November 15, 2005   to   February 14, 2006       $ 22.75      
From
  February 15, 2006   to   May 14, 2006       $ 23.00      
From
  May 15, 2006   to   August 14, 2006       $ 23.25      
From
  August 15, 2006   to   November 14, 2006       $ 23.50      
From
  November 15, 2006   to   February 14, 2007       $ 23.75     —
From
  February 15, 2007   to   May 14, 2007       $ 24.00      
From
  May 15, 2007   to   August 14, 2007       $ 24.25     —
From
  August 15, 2007   to   November 14, 2007       $ 24.50      
From
  November 15, 2007   to   February 14, 2008       $ 24.75     —
From
  February 15, 2008   to   May 14, 2008       $ 25.00      
From
  May 15, 2008   to   August 14, 2008       $ 25.25      
From
  August 15, 2008   to   November 14, 2008       $ 25.50      
From
  November 15, 2008   to   February 14, 2009       $ 25.75      
From
  February 15, 2009   to   May 14, 2009       $ 26.00      
From
  May 15, 2009   to   August 14, 2009       $ 26.25      
From
  August 15, 2009   to   November 14, 2009       $ 26.50      
From
  November 15, 2009   to   February 14, 2010       $ 26.75      
From
  February 15, 2010   to   May 14, 2010       $ 27.00      
From
  May 15, 2010   to   August 14, 2010       $ 27.25      
From
  August 15, 2010   to   November 14, 2010       $ 27.50      
From
  November 15, 2010   to   December 31, 2010       $ 27.75      

Less the cumulative amount of dividends paid by the Corporation in respect of
each share of its common stock from January 31, 2003 through to the date Mariner
purchases such Option Shares.

(C)   Except as set forth in ARTICLE VII (iv) below, the right to purchase the
Option Shares under this Purchase Option Agreement Clause shall cease 30 days
after the Termination Date.   (D)   The consideration for such Option Shares
shall be paid in United States Dollars, unless specifically agreed to the
contrary in writing by the Participating Shareholders.   (F)   Notwithstanding
ARTICLE X (E) herein, (1) Mariner is permitted to assign, in whole or in part,
the Option (including any economic benefit thereof) to any one or more of
William J. Michaelcheck, William D. Shaw, Jr., George R. Trumbull and A. George
Kallop or any other individual employed by or acting as consultant for Mariner
in connection with the Corporation; and (2) Mariner and any assignee of the
Option or any part thereof is permitted to assign, in whole or in part, the
Option (including any economic benefit thereof) to any one or more other persons
or entities, on condition that the assignment is approved in writing by at least
two Participating Shareholders; provided, however, that any assignment of the
Option by any such assignee to a spouse or a child, or to a trust for the
benefit of a spouse or a child, shall not require the approval of any
Participating Shareholders. It is a condition to a valid assignment under this
clause (F) that the assignee acknowledges that it is bound by the terms of this
Agreement.

 

5



--------------------------------------------------------------------------------



 



 


ARTICLE VII. DURATION OF THIS AGREEMENT:
This Agreement shall terminate upon the earliest to occur of the following dates
(the “Termination
Date”):

  (i)   December 31, 2010;     (ii)   the merger or consolidation of the
Corporation into another corporation, the sale of all or substantially all its
assets or its dissolution and/or its liquidation;     (iii)   immediately upon
the resignation of Mariner as an advisor to the Corporation; or     (iv)   upon
written notice of such termination to Mariner from all of the Participating
Shareholders, provided, that the Purchase Option Agreement Clause set forth in
Article VI above shall continue in full force and effect until the close of
business on December 31, 2010.

ARTICLE VIII. AMENDMENT OF THIS AGREEMENT:
This Agreement may be amended or extended (i) by the unanimous written consent
of the Participating Shareholders and (ii) with the written agreement of
Mariner.
ARTICLE IX. TRANSFER OF SHARES:

(A)   The Participating Shareholders retain the right to sell, gift, bequest,
pledge or hypothecate (each a “Transfer”) the Voting Shares (the “Transferred
Shares”) provided, that the recipient of any Transferred Shares shall be subject
to the terms of this Agreement as if a signatory hereto and no such Transfer
shall take place unless the transferee agrees in writing to be bound by this
Agreement. Each Participating Shareholder effecting a Transfer must promptly
notify Mariner and the other Participating Shareholders of that Transfer. All
Transferred Shares shall contain a legend in the following form or otherwise
satisfactory to Mariner:

“The shares represented by this certificate are subject to certain voting
agreements as set forth in that certain Amended and Restated Voting Agreement
dated October 12, 2005, as amended from time to time, by and among the owner of
this certificate, Mariner Partners, Inc. and certain shareholders of NYMAGIC,
INC., a copy of which is available for inspection at the offices of the
Secretary of NYMAGIC, INC.”

(B)   Other than as permitted by clauses (A), no Participating Shareholder shall
have the right to Transfer or sell the Voting Shares.

 

6



--------------------------------------------------------------------------------



 



ARTICLE X. MISCELLANEOUS:

(A)   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of law.   (B)   Jurisdiction. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
must be brought against any of the parties in the courts of the State of New
York, County of New York, or, if it has or can acquire jurisdiction, in the
United States District Court for the Southern District of New York, and each of
the parties consents to the jurisdiction of those courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein.   (C)   Severability. Any provision of this Agreement, which
is prohibited or unenforceable in any jurisdiction, shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.   (D)  
Notices. All notices, consents, requests, instructions and other communications
provided for herein shall be in writing and shall be deemed to have been
sufficiently given or served, for all purposes, if given to or served on the
Participating Shareholders, at their respective addresses as set forth on the
signature page of this Agreement and Mariner, c/o Mariner Partners, Inc., 500
Mamaroneck Avenue, Harrison, NY 10528.   (E)   Binding Effect and Assignment.
This Agreement and all of the provisions shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, but, except as otherwise specifically provided herein, neither this
Agreement nor any of the rights, interests or obligations of the parties hereto
may be assigned without the prior written consent of each other party hereto.  
(F)   Specific Performance, Injunctive Relief. The parties hereto acknowledge
that if any party hereto breaches any of its obligations under this Agreement,
the other parties hereto will be irreparably harmed and will have no adequate
remedy at law for any such breach. Therefore, it is agreed that, in addition to
any other remedies that may be available to any non-breaching party, upon any
such breach any non-breaching party may enforce the breaching party’s
obligations under this Agreement by specific performance, injunctive relief or
by any other means available to that non-breaching party at law or in equity.  
(G)   Further Assurances. The parties hereto will each execute and deliver, or
cause to be executed and delivered, all further documents and instruments and
use its best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable
laws and regulations, to consummate and make effective the transactions
contemplated by this Agreement.   (H)   Expenses. All costs and expenses
incurred in connection with this Agreement shall be paid by the party incurring
such costs and expenses.   (I)   Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original of this
Agreement and all of which together shall constitute one and the same
instrument.

 

7



--------------------------------------------------------------------------------



 



                  MARINER PARTNERS, INC.   PARTICIPATING SHAREHOLDERS    
 
                By:   /s/ William J. Michaelcheck   /s/ Mark W. Blackman        
              Name: William J. Michaelcheck   Mark W. Blackman         Title:
Chairman   Address:             80 Deepwood Road             Darien, CT 06820  
 
 
                        LIONSHEAD INVESTMENTS LLC    
 
                        By:   /s/ John N. Blackman, Jr.                    
 
          John N. Blackman, Jr.
Member    
 
                        By:   /s/ Kathleen Blackman                      
 
          Kathleen Blackman
Member    
 
                        Address:             41 Wee Burn Lane            
Darien, CT 06820    
 
                        /s/ Robert G. Simses                           Robert G.
Simses             (as trustee of the Louise Blackman Trusts)            
Address:             Simses & Associates, P.A.             400 Royal Palm Way,
Suite 304             Palm Beach, FL 33480    

 

8